   Case 1:20-cv-02172-RM-NYW Document 9 Filed 07/28/20 USDC Colorado Page 1 of 1



AO 399 (01/09) Wal\·cr of the Sen rec of Summons



                                          UNITED STATES DISTRICT COURT
                                                                                   for the
                                                        I              District of Colorado              01
_______L_in_d_s_ay Minter, et al.
                                 l'lailllifl
                                     v.                                                      Civil Action No. 20-cv-02172-RM-NYW
              City of Aurora, Colorado, et al.
------                          D(j,mtfant


                                                  WAIVER OF THE SERVICE OF SUMMONS

To: Andy McNulty
                           ------------------
             (/I'a IIIe ofthe plainti.fT.1· alltmrey or 1111reprl!se111ed pl11i111ifl)


        I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form. and a prepaid means of returning one signed copy of the form to you.

          I. or the entity I represent. agree to save the expense of serving a summons and complaint in this case.

         I understand that I. or the entity I represent, will keep all defenses or objections to the lawsuit, the court's
jurisdiction. and the venue of the action, but that I waive any objections to the absence ofa summons or of service.

        I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from              July 23, 2020           , the date when this request was sent (or 90 days if it was sent outside the
United States). If I fail to do so, a default judgment will be entered against me or the entity I represent.

Date: _ _J_uly 28, 2020

                         Vanessa Wilson                                                              Nancy Rodgers, Deputy City_A--tt__o_m_e_,._Y_ __
       /'rimed 1wme ,ifpar~1• ll'afring sen·i,;C! 1J/.~rm111um.1·                            ------                /'rimed ,wme
                                                                                                 City Attorney's Office, 15151 E. Alameda Parkway
                                                                                                           Suite 5300, Aurora, CO 80012

                                                                                                                     Aclclress

                                                                                                           nrodgers@auroragov.org
                                                                                                                  E-mail address

                                                                                                                 303-739-7030
                                                                                                                 Teleplwne number

                                                Duty 10 ,\,·oid trnnccc.m1ry Exp1:ns1:s 11fS1:n·inR II Summons

          Rulc4 ol'thc Federal Rulcs ol"Civil Procedure requires ccrtuin defendants to cooperate in saving unneccssar)' expenses ofserving u summons
and compluint. A defendant who is lncaled in the United Stales and who foils to return a s igned waiver of service requested b) u pluinti IT located in
the United Stutes will bc required to pay the expenses of sen. ice. unless the defendant shows good cause for the failure.

          '"Good cause'" docs nut include a bcliefllml the lawsuit is groundless. or that it has been broughl in an improper venue. or that the court has
no jurisdiction mer this matter or over the defendant or the defondan1·s property.

        If the wui1cr is signed and returned . you can still make these and all othcrdefen~es and objections. but )ou cannot object to the absence ol"
a summons or of sen ice.

           Ifyou ,,uivc service. then you must. within the time specified on the waiver limn. serve an answcror a motion under Ruic 12 on the plaintifT
and lilc a cop) 11 ith the court. By signing and returning the waiver fonn. you arc allowed more time to respond than if u summons had been served.
